EXHIBIT 10.7

SWAP TRANSACTION CONFIRMATION

 

Date:    February 15, 2007 To:   

Capital One Auto Finance Trust 2007-A (“Counterparty”)

c/o Wilmington Trust Company, as Owner Trustee

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Jeanne Oller

Telephone: (302) 636-6188

Facsimile: (302) 636-4140

  

With a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Attention: Director of Securitization

Telephone: (703) 720-1000

Facsimile: (703) 720-2121

From:    Barclays Bank PLC (“Barclays”) Ref. No.    1598273B

Dear Sir:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. The definitions and provisions contained in (i) the 2000 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Indenture dated as of February 15,
2007 (the “Indenture”) between Counterparty and The Bank of New York, as
Indenture Trustee relating to the issuance by Counterparty of certain debt
obligations, are incorporated into this Confirmation. In the event of any
inconsistency between the ISDA Definitions and this Confirmation, this
Confirmation will govern. In the event of any inconsistency between the ISDA
Definitions and the Indenture, the Indenture will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Indenture.

 

     

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:

   Interest Rate Swap

Currency for Payments:

   U.S. Dollars

Notional Amount:

   For the initial Calculation Period, the Notional Amount shall be equal to USD
167,000,000. For each subsequent Calculation Period, the Notional Amount shall
be equal to the Note Balance of the Class A-3-B Notes on the first day of such
Calculation Period. With respect to any Payment Date, the Note Balance of the
Class A-3-B Notes will be determined using the Servicer’s Certificate for the
related Determination Date (giving effect to any reductions of the Note Balance
of the Class A-3-B Notes reflected in such Servicer’s Certificate).

Term:

  

Trade Date:

   February 6, 2007

Effective Date:

   February 15, 2007

Termination Date:

   The earlier of (i) the August 2011 Payment Date and (ii) the date on which
the Note Balance of the Class A-3-B Notes is reduced to zero.

Fixed Amounts:

  

Fixed Rate Payer:

   Counterparty

Period End Dates:

   Monthly on the 15th of each month, commencing March 15, 2007, through and
including the Termination Date; No adjustment.

Payment Dates:

   Monthly on the 15th of each month, commencing March 15, 2007, through and
including the Termination Date.

Business Day Convention:

   Following

Business Day:

   New York

Fixed Rate:

   5.203%

Fixed Rate Day Count

Fraction:

   30/360

Floating Amounts:

  

Floating Rate Payer:

   Barclays

Period End Dates:

   Monthly on the 15th of each month, commencing March 15, 2007, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

 

   Page 2 of 5   

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

Payment Dates:

   Monthly on the 15th of each month, commencing March 15, 2007, through and
including the Termination Date.

Business Day Convention:

   Following

Business Day:

   New York

Floating Rate Option:

   USD-LIBOR-BBA. In respect of the initial Calculation Period, the Floating
Rate Option shall be equal to 5.32% (which rate was Determined two London
Business Days prior to the Effective Date by the Calculation Agent by reference
to the Floating Rate Option with a Designated Maturity of Month).

Designated Maturity:

   1 Month.

Spread:

   Plus 0 basis points.

Floating Rate Day Count

   Actual/360

Fraction:

   The first day of each Calculation Period.

Reset Dates:

   Inapplicable

Compounding:

  

Payments of Floating Amounts:

   Barclays agrees that it will use commercially reasonable efforts to make any
Floating Amount payments by 12:00 pm (New York City time) on any relevant
Floating Amount Payment Date, provided, however, Counterparty agrees that any
failure by Barclays to make any such payment by 12:00 pm (New York City time) on
any relevant Floating Amount Payment Date shall not constitute an Event of
Default under the Agreement unless and until Barclays fails to make such payment
and such failure constitutes an Event of Default under the Agreement.

3. The additional provisions of this Confirmation are as follows:

 

Calculation Agent:

   Barclays

Payments to Barclays:

  

Barclays Bank PLC New York

FEED: 026002574

Beneficiary: BARCLAYS SWAPS

Beneficiary Account: 050-01922-8

Payments to Counterparty:

  

The Bank of New York

ABA: 021000018

Acct: 993331

Acct Name: Capital One Auto Finance Trust 2007-A Collection Account

Attn: Karim Rochelle

 

   Page 3 of 5   

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

4. Documentation

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of February 15, 2007 (including the Schedule thereto)
as amended and supplemented from time to time (the “Agreement”) between you and
us. All provisions contained in the Agreement govern this Confirmation except as
expressly modified herein. Unless otherwise provided in the Agreement, this
Confirmation is governed by the laws of the State of New York.

5. Calculation of Market Quotation or Loss following a designation of an Early
Termination Date:

Upon designation of an Early Termination Date with respect to this Transaction,
the relevant party in calculating the Market Quotation or Loss, as appropriate,
for this Transaction shall take into account the anticipated amortization of the
Note Balance of the Class A-3-B Notes for all Calculation Periods that would
otherwise have ended on Payment Dates that would otherwise have fallen after
such Early Termination Date.

 

   Page 4 of 5   

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours, BARCLAYS BANK PLC

By:

  /s/ Jay Kim

Name:

  Jay Kim

Title:

  Managing Director

Accepted and confirmed as of the date first above written:

 

CAPITAL ONE AUTO FINANCE TRUST 2007-A By:  

WILMINGTON TRUST COMPANY, not in its

individual capacity but solely in its capacity as

Owner Trustee

By:   /s/ J. Christopher Murphy Name:   J. Christopher Murphy Title:   Financial
Services Officer

 

   Page 5 of 5   

Trust Swap Confirmation

Class A-3-B Notes